United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS CENTER SOUTHWEST,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1321
Issued: February 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant filed a timely appeal from a February 17, 2010 merit
decision of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has an
employment-related noise-induced hearing loss.
On appeal, appellant asserts that he attended a scheduled appointment on
February 16, 2010.
FACTUAL HISTORY
On November 3, 2009 appellant, then a 65-year-old aircraft machinist, filed an
occupational disease claim alleging that noise levels at work caused a hearing loss. He was first
aware of his condition on August 19, 1992 and its relationship to his employment on

September 28, 1995. The employing establishment advised that appellant was still working and
exposed to noise. Appellant submitted employing establishment audiograms dated April 13,
1984 to March 30, 2006 and the employer submitted noise exposure information.
The Office accepted that appellant had normal hearing when he began federal
employment and had occupational noise exposure at levels above 85 decibels commencing in
1984. By letters dated November 30, 2009, appellant was informed that appointments had been
made with Dr. Theodore Mazer, a Board-certified otolaryngologist, on December 18, 2009, at
10:00 a.m. for hearing testing and at 11:00 a.m. with him. Before the scheduled appointments,
he called Dr. Mazer’s office to cancel because he would be traveling to Florida on
December 18, 2009. The appointments were cancelled, and appellant was informed that the
appointments were rescheduled for January 19, 2010 at 10:00 a.m. and 11:00 a.m. respectively.
The record next indicates that the appointments were rescheduled to February 16, 2010.
On February 17, 2010 QTC Medical Services, Inc., the medical appointment scheduler,
informed the Office that appellant had not appeared for the appointments scheduled on
February 16, 2010.
By decision dated February 17, 2010, the Office denied appellant’s claim. It noted that
the initial appointments of November 19, 2009 were rescheduled for January 19, 2010 but, a
scheduling mix-up occurred. Although appellant appeared for the appointments, the audiologist
could not see him; and he was rescheduled for February 16, 2010 but did not appear for the
appointments that day. Because appellant did not appear for the February 16, 2010
appointments, the Office was unable to determine if his claimed hearing loss was caused by
employment factors, because the medical evidence did not contain a physician’s opinion
establishing causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. Regardless of
whether the asserted claim involves traumatic injury or occupational disease, an employee must
satisfy this burden of proof.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

2

diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.3
An employee shall submit to examination by a medical officer of the United States, or by
a physician designated or approved by the Secretary of Labor, after the injury and as frequently
and at the times and places as may be reasonably required.4 If an employee refuses to submit to
or obstructs an examination, his or her right to compensation is suspended until the refusal or
obstruction stops. Compensation is not payable while a refusal or obstruction continues and the
period of the refusal or obstruction is deducted from the period for which compensation is
payable to the employee.5
To invoke this provision of the law, the Office must ensure that the claimant has been
properly notified of his or her responsibilities with respect to the medical examination scheduled.
Either the claims examiner or the medical management scheduling assistant may contact the
physician directly and make an appointment for examination. The claimant and representative, if
any, must be notified in writing of the name and address of the physician to whom he or she is
being referred as well as the date and time of the appointment. The notification of the
appointment must contain a warning that benefits may be suspended under 5 U.S.C. § 8123(d)
for failure to report for examination. The claimant must have a chance to present any objections
to the Office’s choice of physician, or any reasons for failure to appear for the examination,
before the Office acts to suspend compensation.6
If the claimant does not report for a scheduled appointment, he or she should be asked in
writing to provide an explanation within 14 days.7 If good cause is not established, entitlement
to compensation should be suspended in accordance with section 8123(d) of the Act until the
date on which the claimant agrees to attend the examination. Such agreement may be expressed
in writing or by telephone, as documented on an Office (Form CA-110). When the claimant
actually reports for examination, payment retroactive to the date on which the claimant agreed to
attend the examination may be made. The claimant’s statement that he or she will not appear for
an examination is not sufficient to invoke the penalty. Refusal to schedule an examination at the
direction of the Office is also insufficient to invoke section 8123(d).8 The action of the
employee’s representative is considered the action of the employee for the purpose of

3

Solomon Polen, 51 ECAB 341 (2000).

4

5 U.S.C. § 8123(a); 20 C.F.R. § 10.320.

5

Id. at § 8123(d); Id. at § 10.323.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14 (July 2000).
7

E.B., 59 ECAB 298 (2008).

8

Id.

3

determining whether the employee refused to submit to or in any way obstructed an examination
required by the Office.9
ANALYSIS
The Board finds that this case is not in posture for decision. As noted, the Office has
developed procedures for processing hearing loss claims, noting that they require a specialized
medical opinion before adjudication.10 Appellant was initially referred for audiological testing
and to Dr. Mazur on December 18 2009. When notified of the appointments, he immediately
called to reschedule because he would be traveling. The appointments were rescheduled for
January 19, 2010. Appellant appeared on January 19, 2010, but due to a scheduling mix-up,
audiological testing could not be performed that day. The appointments were then rescheduled
for February 16, 2010 and, contrary to his assertion on appeal, the record indicates that he did not
appear for these appointments.
When a claimant fails to appear for a scheduled appointment, the principles of section
8123 of the Act are applicable.11 While the Act and the Office’s regulations provide that a
claimant must submit to examination by a qualified physician as often and at such time and
places as the Office considers reasonably necessary,12 the Board has held that if the claimant
does not report for a schedule appointment, he or she should be asked in writing to provide an
explanation within 14 days.13 In this case, one day after appellant did not show for the scheduled
February 16, 2010 appointment, the Office denied his claim. He was not given an opportunity to
explain why he did not appear for the scheduled evaluation of his hearing. The Office did not
properly adjudicate this case. Upon remand, it shall ask appellant to provide an explanation in
writing within 14 days as to why he did not attend the appointments scheduled for
February 16, 2010. After such further development as it deems necessary, it should issue an
appropriate decision.14
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
established that he sustained a hearing loss causally related to his federal employment.

9

20 C.F.R. § 10.323.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evidence Needed, Chapter 2.805.3 (July 2000), Part 3 -Medical, Specific Conditions, Chapter 3.600.8 (September 1995).
11

5 U.S.C. § 8123.

12

Supra note 9.

13

E.B., supra note 7.

14

The Board notes that appellant submitted medical evidence with his appeal to the Board. The Board cannot
consider this evidence as its review of the case is limited to the evidence that was before the Office at the time it
rendered its final decision. 20 C.F.R. § 501.2(c)(1); M.B., 60 ECAB ___ (Docket No. 09-176, issued
September 23, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: February 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

